Citation Nr: 1547269	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine at L3-4.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to November 1987 and May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for DDD of the lumbar spine, assigning a noncompensable rating, effective August 1, 2005, and a 10 percent rating effective October 31, 2005.  In a March 2014 rating decision, the RO assigned the 10 percent rating, effective August 1, 2005.

The record also shows that the Veteran has been awarded a total rating based on individual unemployablity (TDIU), effective June 30, 2004.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the claim on appeal. 

The Veteran last underwent a VA examination to assess his service-connected lumbar spine disability in July 2013.  The examination report shows diagnoses of both degenerative joint disease (DJD) and DDD of the lumbar spine.  The examiner noted that the Veteran's functional impairment consists of less movement than normal and pain on movement of the low back.  The examiner also indicated that the Veteran had no incapacitating episodes of disc disease.  

However, in April 2014 correspondence, the Veteran's spouse, who also identified herself as a registered nurse supervisor, stated that over the years the Veteran has endured a significant amount of functional loss, and noted that, at times, his back pain is so severe that he is incapacitated for at least 2.5 hours each time, twice a day, for seven days a week. 

This more recent evidence suggests a worsening of the Veteran's lumbar spine disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Identify the Veteran's lumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present.  In doing so, please clarify whether the DJD of the lumbar spine is associated with his DDD of the lumbar spine.

(b).  Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back. 

***In doing so, address the correspondence provided by the Veteran's spouse/R.N. in April 2014 with respect to the Veteran's significant functional loss on account of back pain.

(e).  Determine whether the Veteran's disc disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year.  

***In doing so, address the correspondence provided by the Veteran's spouse/R.N. in April 2014 with respect to the frequency and duration of the Veteran's incapacitating  episodes of DDD.  

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar spine disability. 

If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.
 
2.  Thereafter, readjudicate the increased rating claim on appeal.  If this claim remains denied, the Veteran should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




